  Case 3:20-cv-01081-JPG Document 7 Filed 10/15/20 Page 1 of 4 Page ID #30




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEMETRIUS D. MOORE, #0136958,                        )
                                                      )
                 Plaintiff,                           )
                                                      )
 vs.                                                  )        Case No. 20-cv-01081-JPG
                                                      )
 EAST ST. LOUIS, ILLINOIS,                            )
 RONALD McCLELLAN,                                    )
 JOHN DOE 1, and                                      )
 JOHN DOE 2,                                          )
                                                      )
                 Defendants.                          )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Demetrius Moore, a detainee at Randolph County Jail in Chester, Illinois, brings

this action pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671-80. In the Complaint,

Plaintiff asserts claims against East St. Louis, Illinois, and three officers for an allegedly unlawful

search, seizure, arrest, and detention that occurred on or around June 10, 2019. (Doc. 1, pp. 1-21).

Plaintiff requests money damages from the defendants. (Id.).

       The Complaint is subject to preliminary review under 28 U.S.C. § 1915A, which requires

the Court to screen prisoner complaints and filter out non-meritorious claims.              28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a

claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                  1
  Case 3:20-cv-01081-JPG Document 7 Filed 10/15/20 Page 2 of 4 Page ID #31




                                             Discussion

       The Federal Tort Claims Act (“FTCA”), 28 U.S.C. 1346, 2671-80, authorizes “civil actions

on claims against the United States, for money damages . . . for . . . personal injury or death caused

by the negligent or wrongful act or omission of any employee of the Government while acting

within the scope of his office or employment.” 28 U.S.C. § 1346(b)(1). Put differently, the FTCA

provides jurisdiction for suits against the United States for torts committed by federal officials.

However, Plaintiff did not name the United States as a defendant, and he does not complain about

misconduct of federal officials. He should not have brought this action pursuant to the FTCA.

        Plaintiff specifically asserts claims against East St. Louis and three state actors for

violations of his rights under the Fourth and Fifth Amendments and Illinois state law. He requests

money damages. Given this, Plaintiff should have filed this suit pursuant to 42 U.S.C. § 1983.

       The Complaint does not survive screening under Section 1915A and shall be dismissed

without prejudice. Although the Complaint shall be dismissed for failure to state a claim under

the FTCA, Plaintiff will have an opportunity to re-plead his claims in a First Amended Complaint,

according to the instructions and deadline set forth in the below disposition.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 7) is DISMISSED without prejudice for

failure to state a claim under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-80.

       IT IS ORDERED that Plaintiff’s Motion for Service of Process at Government Expense

(Doc. 3) is DISMISSED as unnecessary. The Court will order service of this lawsuit on the

defendants, as a matter of course, if the complaint survives preliminary review.

       Plaintiff is GRANTED leave to file a First Amended Complaint on or before

November 19, 2020. Should Plaintiff fail to file a First Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed
                                                  2
  Case 3:20-cv-01081-JPG Document 7 Filed 10/15/20 Page 3 of 4 Page ID #32




with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as a “strike”

under 28 U.S.C. § 1915(g).

       When preparing his First Amended Complaint, Plaintiff is strongly encouraged to use the

civil rights complaint form designed for use in this District. He should label the form, “First

Amended Complaint,” and list the case number for this action (No. 20-cv-01081-JPG) on the first

page. To enable Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff

a blank civil rights complaint form.

       Plaintiff is reminded that an amended complaint generally supersedes and replaces prior

complaints, rendering them void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632,

638 n. 1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference

to any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The

First Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files an Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of



                                                 3
  Case 3:20-cv-01081-JPG Document 7 Filed 10/15/20 Page 4 of 4 Page ID #33




prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 10/15/2020                      s/J. Phil Gilbert
                                              J. PHIL GILBERT
                                              United States District Judge




                                          4
